DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11089507. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:


Application
Patent
1. A method comprising: determining, by a network switching device, that the network switching device is configured as one of multiple intermediate switching devices in a switched data network having a leaf-spine switching architecture that further comprises leaf switching devices and Top-of-Fabric (ToF) switching devices; receiving, by the network switching device from one of the leaf switching devices, an advertisement indicating a mobile destination is reachable via the one leaf switching device;


advertising, by the network switching device, the advertisement to connected ToF switching devices, wherein the network switching device does not install any routing information specified within the advertisement; the advertisement that is advertised by the network switching device causing at least one of the connected ToF switching devices to install the routing information and tunnel a data packet, destined for the mobile destination, 
as a tunneled data packet via the network switching device to the one leaf switching device, wherein the tunneled data packet causes the one leaf switching device to: terminate the tunneled data packet based on decapsulating the tunneled data packet carrying the data packet, and forwarding the data packet to the mobile destination connected to the one leaf switching device, or forward the tunneled data packet to the mobile destination connected to the one leaf switching device, the mobile destination terminating the tunneled data packet as a mobile virtualized agent executed in an attached host device.
1. A method comprising: determining, by a network switching device, that the network switching device is configured as one of multiple intermediate switching devices in a switched data network having a leaf-spine switching architecture that further comprises leaf switching devices and Top-of-Fabric (ToF) switching devices; receiving, by the network switching device from one of the leaf switching devices, an advertisement indicating a mobile destination is reachable via the one leaf switching device; 
flooding, by the network switching device, the advertisement to connected ToF switching devices, wherein the network switching device does not install any routing information specified within the advertisement; the advertisement flooded by the network switching device causing at least one of the connected ToF switching devices to install the routing information and tunnel a data packet, destined for the mobile destination, 

as a tunneled data packet via the network switching device to the one leaf switching device, wherein the tunneled data packet causes the one leaf switching device to: terminate the tunneled data packet based on decapsulating the tunneled data packet carrying the data packet, and forwarding the data packet to the mobile destination connected to the one leaf switching device, or forward the tunneled data packet to the mobile destination connected to the one leaf switching device, the mobile destination terminating the tunneled data packet as a mobile virtualized agent executed in an attached host device.



	- Regarding to the different between the Patent and Application, such as “flooding by the network device”, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471